Title: From George Washington to Samuel Huntington, 30 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir,
						Head Quarters Paramus [N.J.] July 30. [17]80
					
					The Honorable The Committee address Congress by this opportunity to inform them of the most disagreeable crisis to which our affairs are brought in the Quarter Master Generals department. I think it my duty to assure Congress, that I intirely agree with the Committee in opinion; and that unless effectual measures are immediately taken to induce General Greene and the other principal officers of the department to continue their services, there must of necessity be a total stagnation of military business. We not only must cease the preparations for the campaign; but shall in all probability be obliged to disperse, if not disband the army for want of subsistence. With every effort, it will be possible for us to make, embarrassed as we are on every side, it will be extremely difficult, if not impracticable to keep the great departments of the army in motion—any interruption therefore in addition to what arises from the present posture of affairs must prove ruinous at this important juncture. I have the honor to be with perfect respect and esteem Sir Your most Obed. & hum. serv.
					
						Go: Washington
					
				